







AMENDMENT NO. 6 TO
2010 STOCK INCENTIVE PLAN
OF
INFINITY PHARMACEUTICALS, INC.
The 2010 Stock Incentive Plan, as amended (the “Plan”) of Infinity
Pharmaceuticals, Inc. is hereby amended as follows:
1.    Sections 6(a), (b), and (c) of the Plan are hereby deleted and new
Sections 6(a), (b), and (c) are inserted in lieu thereof which shall read as
follows:
“(a) Initial Grant. Upon the commencement of service on the Board by any
individual who is not then an employee of the Company or any subsidiary of the
Company, such person shall automatically be granted a Nonstatutory Stock Option
to purchase 40,000 shares of Common Stock (subject to adjustment under Section
6(e), 6(f) or 11).


(b) Annual Grant. On the date of each annual meeting of stockholders of the
Company, each member of the Board of Directors of the Company who is both
serving as a director of the Company immediately prior to and immediately
following such annual meeting and who is not then an employee of the Company or
any of its subsidiaries, shall automatically be granted a Nonstatutory Stock
Option to purchase 20,000 shares of Common Stock (subject to adjustment under
Section 6(e), 6(f) or 11); provided, however, that a director shall not be
eligible to receive an option grant under this Section 6(b) unless such director
served on the Board on the last day of the immediately preceding calendar year.


(c) Additional Grants. Upon the commencement of service in the following
positions by any individual who is not then an employee of the Company or any of
its subsidiaries, and each anniversary thereafter that such individual is
continuing to serve in such position, such person shall automatically be granted
a Nonstatutory Stock Option to purchase the number of shares of Common Stock
(subject to adjustment under Section 6(e), 6(f) or 11) indicated below:


(1) if the individual serves as chair of the Board, a Nonstatutory Stock Option
to purchase 12,000 shares of Common Stock;


(2) if the individual serves as lead outside director of the Board and is not
also chair of the Board, a Nonstatutory Stock Option to purchase 10,000 shares
of Common Stock;


(3) if the individual serves as chair of the research and development committee
of the Board, a Nonstatutory Stock Option to purchase 4,000 shares of Common
Stock;


(4) if the individual serves as chair of the audit committee of the Board, a
Nonstatutory Stock Option to purchase 4,000 shares of Common Stock;


(5) if the individual serves as chair of the compensation committee of the
Board, a Nonstatutory Stock Option to purchase 2,000 shares of Common Stock; and


(6) if the individual serves as the chair of the nominating and corporate
governance committee of the Board, if such individual is not also lead outside
director of the board, a Nonstatutory Stock Option to purchase 2,000 shares of
Common Stock.


Except as set forth above, the remainder of the Plan remains in full force and
effect.


Adopted by the Board of Directors on March 10, 2016.


